Title: From James Madison to the Secretary of the Republican Meeting of Kent County, Maryland, 21 March 1809
From: Madison, James
To: Secretary of the Republican Meeting of Kent County, Maryland


Sir
Washington Mar. 21. 1809
I have recd. your letter of the 16th. inst: inclosing the proceedings of “The Democratic Citizens of Kent County[”] on the 4th. instant.
I am greatly obliged by the kind expressions towards me which have a place in those proceedings; and the more so as the value of them is enhanced by the patriotic spirit which characterizes the Meeting.
In preferring peace, tho’ prepared for a suspension of its blessings, when the national rights can not be otherwise maintained; and in doing justice to the measures & motives, by which those blessings have been cherished, without an abandonment of those rights, they have shewn themselves worthy of the Country & government of which they are Citizens.
It is a grateful reflection that a like disposition prevails throughout the great mass of our Countrymen; and it may reasonably be hoped, that the number forming an exception will every day diminish under the influence of truth and of the general example.
I tender to the Citizens of Kent County, to whom I am indebted for the Address transmitted by you, my sincere respects & friendly wishes.
